STEPHENSON, Justice.
Proof of prior felony convictions in an habitual criminal case (KRS 431.190) is established by reading into evidence the judgments of prior convictions contained in the order books of the trial court. Here the trial court permitted the reading of the indictments upon which the prior convictions were based in addition to the introduction of the judgments of prior convictions. This was error since the judgments of convictions clearly showed the felonious nature of the previous convictions. We are affirming the judgment for the reason that a review of the record shows overwhelming guilt, and we are of the opinion that the error was not prejudicial. Taylor v. Commonwealth, Ky., 449 S.W.2d 208 (1969). The indictment leading to prior conviction is not relevant to issues on trial unless its introduction is necessary to establish the felonious nature of the prior conviction. Admitting indictments into evidence in addition to the judgment of conviction in many instances will result in prejudice to the defendant.
The judgment is affirmed.
All concur.